DETAILED ACTION
	The following action is in response to communications filed for application 17/177,046 on March 11, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2022 was filed after the mailing date of the Notice of Allowance on December 13, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The references have been considered and do not affect the status of the current application.

Terminal Disclaimer
The terminal disclaimer filed on November 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,047,861 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the method for controlling tilt angle in a ball planetary CVT as claimed, and particularly including operating the CVT in a design direction of rotation, including rotating the first carrier of the CVT in a first direction to a first skew angle of the planet axle associated with a desired tilt angle of the planet axle; and operating the CVT in a reverse direction of rotation, including rotating the first carrier of the CVT in a second direction opposite the first direction to a second skew angle of the planet axle; monitoring the CVT to determine a change in a tilt angle of the planet axle; and rotating the first carrier in the first direction to a third skew angle of the planet axle, the third skew angle resulting in the CVT having the desired tilt angle of the planet axle, and including the remaining structure and controls of claim 1.  The present invention also particularly includes a controller communicatively coupled to the actuator, the controller comprising a processor and memory storing a set of instructions executable by the processor to perform determining if the variator is operating in a design direction or a reverse direction; the controller being configured to, when the variator is operating in a design direction, determine a desired tilt angle for the array of planets and send a signal to the actuator to rotate the first carrier in a first direction to a first skew angle; and the controller being configured to, when the variator is operating in a reverse direction, determine the desired tilt angle for the array of planets, send a SMRH:4845-6364-1308.126Atty. Docket No.: 75ZS-328591-US3first signal to the actuator to rotate the first carrier in a second direction opposite the first direction to a second skew angle, monitor the CVT to determine a change in the tilt angle, and send a second signal to rotate the first carrier in the first direction to a third skew .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655


March 16, 2022